Citation Nr: 1507416	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Whether severance of service connection for tinnitus was proper.

2.  Entitlement to an initial (compensable) rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, severed service connection for tinnitus, effective January 1, 2011.  In November 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012. 

This appeal also arose from an October 2009 rating decision in which the RO, inter alia, granted service connection for bilateral hearing loss and assigned an initial 0 percent (noncompensable) rating, effective April 14, 2009.  In November 2009, the Veteran filed a NOD.  A SOC was issued in April 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011. 

As the Veteran disagreed with the initial rating assigned following the award of service connection for bilateral hearing loss, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2012, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge as to the issue of severance of service connection for tinnitus only.  A transcript of this hearing has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of initial agency of original (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA reveals VA treatment records dated through November 2012; such records were not considered by the AOJ in the July 2012 supplemental statements of the case (SSOCs).  However, a waiver of initial AOJ consideration is not required as these records are not relevant to the instant claims.  38 C.F.R.          § 20.1304(c) (2014).  A review of the remaining documents in Virtual VA and VBMS reveals that, with the exception of a January 2015 Informal Hearing Presentation (IHP) submitted by the Veteran's representative, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision addressing the matter of whether the severance of service connection for tinnitus was proper is set forth below.  The claim for a higher initial rating for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on herein decided has been accomplished. 

2.  The October 2009 grant of service connection for tinnitus is not shown to have been clearly and unmistakably erroneous.





CONCLUSION OF LAW

As the criteria for severance of service connection for tinnitus were not met, such severance was improper.  38 U.S.C.A. §§ 5109A, 5112(b)(10) (West 2014); 38 C.F.R. §§ 3.105(d), 3.310, 3.500(b)(2) (2014). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition on the matter of whether the severance of service connection for tinnitus was proper, the Board finds that all notification and development actions needed to fairly adjudicate this matter has been accomplished.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection is "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d).  See also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994). 

A review of the record shows that, in an October 2009 rating decision, the AOJ granted service connection for tinnitus.  The AOJ based its decision, in part, on the report of an August 2009 VA audiology evaluation which reflects that the Veteran had reported constant bilateral ringing in his ears.  [Notably, while the Veteran reported bilateral ringing in the ears, he also then denied having a current complaint of tinnitus.]

In severing service connection, the AOJ noted that the Veteran did not complain of tinnitus during the August 2009 VA audiology evaluation.  The AOJ sought an etiology opinion from the same VA audiologist, who opined in March 2010 that the Veteran's claimed tinnitus was less likely as not caused by or a result of military noise exposure as he did not report tinnitus during his examination and the service treatment records were silent on the issue of tinnitus.  This audiologist provided an additional opinion in June 2010 in which she again opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of active service due to inconsistencies reported during various examination regarding its onset, including that such condition was not reported during the August 2009 audiology evaluation.  In a July 2010 rating decision, the AOJ advised the Veteran of the intent to sever service connection for tinnitus.  Thereafter, in an October 2010 rating decision, the AOJ determined that the earlier grant of service connection was clearly and unmistakably erroneous; and service connection for tinnitus was severed, effective January 1, 2011.

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313. 

The Court has held that the same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as          § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").  See also Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)). 

However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the AOJ at the time of the initial service connection award.  See Daniels, 10 Vet. App. at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court reasoned that "[i]f the Court were to conclude that... a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43. 

As noted above, the AOJ's decision to sever service connection for tinnitus was based on its determination that the Veteran did not report tinnitus during his August 2009 audiology evaluation.  The AOJ then sought an etiology opinion from this audiologist in which she determined that the Veteran's tinnitus was less likely than not caused by or a result of service due, at least in part, on his inconsistent statements regarding its onset, including the purported denial of tinnitus in the August 2009 audiology evaluation.  The Board notes that while the Veteran denied current complaints of tinnitus during the August 2009 audiology evaluation, he also reported constant bilateral ringing, which is a symptom of tinnitus.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994) ("tinnitus" is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking").  

Hence, the Veteran's denial as to experiencing tinnitus at the same time that the reported experiencing constant bilateral ringing may well have been based on a siimple misunderstanding of the question posed.  Notably, the Veteran is competent to offer probative evidence as to the presence, onset, quality and continuity of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that lay evidence is competent to establish such disorders as tinnitus, which are characterized by unique and readily identifiable features that are capable of lay "observation".)  During the Board hearing, the Veteran reiterated that he has continuously experienced ringing in the since service, although he did not always  specifically assert this during treatment.   

While, given the VA audiologist's after-the-fact negative nexus opinion, the etiology of the Veteran's tinnitus may be a matter of debate, the Board need not resolve that question.  The fact remains that, at the time of the award of service connection e the record contains some competent evidence showing that the Veteran had a current tinnitus disability.  As such, the Board finds that the October 2009 award of service connection for tinnitus did not involve CUE.  Accordingly, severance of service connection for tinnitus, on the basis of CUE, was not proper.

ORDER

As severance of service-connection for tinnitus was improper, the appeal as to this matter is granted.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As indicated above, in April 2011, the AOJ issued an SOC addressing the claim for a higher rating for bilateral hearing loss.  The Veteran filed a substantive appeal as to this issue via a May 2011 VA Form 9, on which he requested a Board video-conference hearing.  VA then received a letter from the Veteran indicating that he had not intended to file a NOD as to the claim for a higher rating for bilateral hearing loss and that he requested that VA "correct" this error.  This document, while received by VA three days after the submission of the May 2011 substantive appeal, was actually dated in April 2011, three days before the issuance of the April 2011 SOC.  A July 2012 SSOC addressing the claim for a higher rating was then issued.  

Thus, although an appeal as to the matter of a higher rating for bilateral hearing loss had been perfected, that issue was not noted to have been withdrawn on the Certification of Appeal (VA Form 8) but was not discussed during the August 2012 Board hearing.

In December 2014, the Board sought clarification of the Veteran's intent regarding his claim for a higher rating for bilateral hearing loss and his request for a hearing.  The Veteran's representative, in a January 2015 IHP, indicated that the Veteran intended to continue his appeal of the higher rating claim and that he still desired that a Board video-conference hearing be scheduled at the local AOJ as to this issue.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A.          § 7107 (pertaining specifically to hearings before the Board).  As the AOJ schedules video-conference hearings, a remand of this matter to the RO for the requested hearing is warranted.  

Accordingly, the matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


